DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pgs. 8-14, with respect to the Rejections under 35 U.S.C. § 103 of claims 1-3, 7, and 10-11 under 35 U.S.C. 103 by Fraser et al. (US 2008/0249409) in view of Alford et al. (US 2014/0058292) and Wodlinger et al. (US 2020/0022681), claim 12 by Fraser, Alford, and Wodlinger in view of Hossack et al. (US 2012/0209116) as evidenced by ROM cartridge and Nintendo 64, claim 13 by Fraser, Alford, and Wodlinger in view of Quistgaard et al. (US 2005/0154295), and claim 14 by Fraser, Alford, and Wodlinger in view of DIMM  have been considered but are moot in view of the updated grounds of rejection necessitated by amendment. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser et al. (US 2008/0249409) in view of Collins et al. (US 2003/0217600), Alford et al. (US 2014/0058292), and Wodlinger et al. (US 2020/0022681). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) are presented in quotation marks.	
Regarding claim 1, Fraser teaches an ultrasonic apparatus ([0001] “This invention relates to the fields of ultrasound imaging and therapy, and more particularly, to a method and apparatus for providing ultrasound images and ultrasound therapy on the same region of a patient's anatomy at essentially the same time”), comprising an ultrasound transducer including a plurality of ultrasound output elements ([0020] “A combined ultrasound imaging and therapy transducer 10…is shown in FIG. 1” (reproduced below) and “includes a linear array of imaging elements 14 extending along the center of the transducer 10” and “therapy transducer elements 18, 20 …positioned on opposite sides of the imaging elements 14”). 

    PNG
    media_image1.png
    611
    475
    media_image1.png
    Greyscale


FIG. 1 of Fraser et al. 
Fraser further teaches a controller configured to control a setting value of each of the plurality of ultrasound output elements: A control module 144 included in the ultrasound signal path 140 “that interfaces with a processing unit 150 to control the operation of” the ultrasound signal path 140 and the imaging elements 14 in [0032]; and “the transmitter 152” connected “to the processing unit 150, which supplies signals to the transmitter to initiate the transmission of signals from the transmitter 152” and via “the cable 122 to the RF amplifier 30, which is, in turn coupled to the therapy transducer elements” 18 and 20 in [0033].
While Fraser teaches that “the system of 100 includes a chassis 108 containing most of the electronic circuitry for the system 100” ([0029], emphasis added), it does not directly disclose a plurality of circuit boards configured be attached and detached to a connecting board connected to the ultrasound transducer to determine a type and a function of ultrasound outputted from the ultrasound transducer…wherein the connecting board is configured to electrically connect the plurality of circuit boards to the ultrasound transducer and the controller…wherein each of the plurality of circuit boards is configured to be separate from the ultrasound transducer and the controller.
Collins is relied on instead as it teaches an ultrasonic diagnostic imaging system, which shares a technical field with the instant application. Specifically, Collins teaches a plurality of circuit boards configured to be attached and detached to a connecting board connected to the ultrasound transducer: “FIG. 4 illustrates the engagement of printed circuit boards 70 in the tilted card cage 30 with the backplane and frontplane printed circuit board connectors… The printed circuit boards 70 have connecting edges 71 and 73 at the front and rear edges of the boards. When a printed circuit board 70 is inserted into the card cage 30 it slides on guides 52 and 54 at the top and bottom of the board until the rear connecting edge 71 engages an edge connector 72 on the backplane 32 at the rear of the card cage 30. When all printed circuit boards are inserted in this manner, the frontplane 34 is mounted on the front of the card cage, with edge connectors 74 engaging the connecting edges 73 on the front of the printed circuit boards 70” ([0013]). FIG. 4 is reproduced below. The “circuit boards 70” correspond to the plurality of circuit boards and their insertion into the card cage and the connection of “connecting edge 71” with “connector 72 on the backplane 32” reads on the circuit boards configured to be attached and detached to a connecting board. Further, the “connecting board 32” includes “scanhead connectors 38” which engages “probe connector 62,” whereby “[s]ignals are thus exchanged between the probe (not shown) at the end of the probe cable and the acquisition circuitry on the printed circuit boards 70 by means of the probe cable 66, the probe connector 62, the scanhead connector 38, the backplane board 32, and the edge connector 72” ([0014]), which reads on the connecting board configured to electrically connect the plurality of circuit boards to the ultrasound transducer and the controller. Additionally, the signals “exchanged between the probe…and the acquisition circuitry on the printed circuit board” from paragraph [0014] necessarily teaches determining a type and a function of ultrasound outputted from the ultrasound transducer based on “the acquisition system electronics of the ultrasound system which are contained on printed circuit boards” 70 ([0011]). Further, the ability to insert the circuit boards 70 ([0013]) and remove the printed circuit boards 70 as conveyed in paragraph [0011] (“One or more of the printed circuit boards can be removed from the card cage 30 and plugged into the connectors 36 on the outside front of the frontplane board 34”) encompasses attaching and detaching the circuit boards from the circuit connector boards, respectively, as well as that the circuit boards are configured to be separate from the ultrasound transducer and the controller.

    PNG
    media_image2.png
    494
    497
    media_image2.png
    Greyscale

FIG. 4 of Collins et al. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system 100 and electronic circuitry of Fraser with the printed circuit boards 70 and circuit board connector 72 on backplane 32 of Collins in order to more easily service the printed circuit boards in the case of operation malfunction (Collins [0011] and [0016]).
This modification of Fraser further teaches wherein a plurality of types and function of the ultrasound are selectively or simultaneously implemented using the plurality of circuit boards: First, Fraser conveys different types and function of ultrasound (“imaging element 14” and “therapy elements 18, 20” in FIG. 1) which may be selectively implemented (“A region of interest is imaged using an ultrasound imaging system to locate a treatment site where the blood clot is located. Therapeutic ultrasound is then periodically coupled to the treatment site to fracture the contrast agent microbubbles in the treatment site” [0012]) or simultaneously implemented (“This invention relates to the fields of ultrasound imaging and therapy, and more particularly, to a method and apparatus for providing ultrasound images and ultrasound therapy on the same region of a patient's anatomy at essentially the same time” [0001]). Since ultrasound imaging and therapy have different parameters, their corresponding circuitry is thus also different. While Fraser mentions “electronic circuitry” broadly, one of ordinary skill in the art would appreciate dividing the types and functions of ultrasound (i.e., imaging and therapy) across different circuit boards, as used by the ultrasound system 10 of Collins. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fraser with Collins as previously suggested in order to reduce the complexity of one circuit board combining imaging and therapy by replacing it with specialized but simpler circuit boards that are separate for imaging and therapy. 
In the current modification of the plurality of printed circuit boards 70 of Collins within the ultrasound system 100 of Fraser, Fraser further teaches a first circuit board having a first circuit including a pulser to set the ultrasound transducer to output high-intensity focused ultrasound: “The ultrasound system 100 also includes a transmitter 152 that is coupled by the cable 122 to the RF amplifier 30, which is, in turn, coupled to the therapy transducer elements in the transducer 120. The transmitter 152 is connected to the processing unit 150, which supplies signals to the transmitter 152 to initiate the transmission of signals from the transmitter 152” ([0033]). This evidence reads on the element of the circuit board including a first circuit including a pulser, which is synonymous with the transmitter. Fraser further discloses that “During therapy, the RF amplifier 30…supplies the high-intensity electrical signals to one or a few of the therapy elements 18, 20 at a time” ([0024]), to provide the high intensity focused ultrasound. 
The evidence and analysis in the preceding paragraph for a first circuit board may apply to a second circuit board having a second circuit including a pulser to set the ultrasound transducer to output  low-intensity focused ultrasound since “the ultrasound is transmitted from the therapy elements 18, 20 at 1 MHz,” although “other frequencies can alternatively be used” ([0026]). However, Alford is relied on instead to explicitly provide a system of low-intensity focused ultrasound (LIFU). Alford discloses a system for neuromodulation therapy that includes an analogous ultrasound transducer array controlled by a control unit. Specifically, Alford teaches in paragraph [0024] that ultrasound (US) control unit 16 “may include or share any one or more of a microprocessor 30 and memory 32 that execute one or more software or firmware programs, a controller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), or equivalent discrete or integrated logic circuitry, or other electronic circuitry or suitable components that provide the described functionality.” Further, “Fig. 1A is a schematic diagram of a diagnostic and therapy management system 10 that uses low-intensity, focused ultrasound” (emphasis added) in [0023]. Finally, “US control unit 16 may control transducers 12 to alternate between a transmission mode in which ultrasound pulses are emitted for modulation of a targeted neural site and a reception mode in which transducers 12 receive reflections of emitted waveforms” ([0036]), which provides a pulser or transmitter to emit the specific ultrasound type. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fraser with the circuitry for LIFU of Alford, since LIFU may be useful in applications such as “to modulate neural tissue” (Alford [0023]) relative to HIFU that may be used to “heat and thus [coagulate] the tissues at the depth to which the ultrasound is focused to stop…internal bleeding,” as well as “to kill tumor cells by heating” (Fraser [0006]). Thus a single system with wider applications would be an obvious improvement in the art to one ordinarily skilled.
As with the circuitry for second circuit board, the modification of Fraser with Collins as conveyed for the first circuit board above may teach a third circuit board having a third circuit including a pulser…to set the ultrasound transducer to output ultrasound for imaging, since, in Fraser, “the ultrasound signal path 140 includes a transmitter (not shown) coupling electrical signals to the imaging elements 14, an acquisition unit (not shown) that receives electrical signals from the imaging elements 14 corresponding to ultrasound echoes, a signal processing unit (not shown) that processes the signals from the acquisition unit to perform a variety of functions,…and a scan converter (not shown) that converts the signals from the signal processing unit so that they are suitable for use by the display 116” ([0026]). However, the modification does not explicitly disclose a low noise amplifier. 
Instead, Wodlinger teaches a signal processing pathway for an analogous ultrasonic imaging device. Specifically, “In the example provided in FIG. 2A, the receive pathway includes a Low Noise Amplifier (LNA) 212, Variable Gain Amplifier (VGA) 208, Anti-Aliasing Filter (AAF) 210, and an Analog to Digital Converter (ADC) 206” ([0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound signal path 140 and control module 144 for imaging of Fraser to incorporate the LNA of Wodlinger into the printed circuit board 70 of Collins designated for imaging, since “a skilled person would understand that these devices are configured to convert, clean, and amplify the signal received from the ultrasonic transducer array for further processing” (Wodlinger [0094]).

With respect to claim 2, Fraser further teaches the ultrasonic apparatus according to claim 1, wherein the setting value includes at least one of a frequency, a pulse repetitive frequency, a duty cycle, a time delay and an ultrasound output intensity of each of the plurality of ultrasound output elements. Specifically, [0026] discloses “in the transducer 10 of Fig. 1, the ultrasound is transmitted from the imaging elements 14 at 6 MHz, and the ultrasound is transmitted from the therapy elements 18, 20 at 1 MHz” suggesting that the setting value represents a frequency that is controlled by either the controller as pertains to the imaging elements or the therapy elements as conveyed above for claim 1. Fraser also discloses that “the signals from the processing unit 150 may also control the delay of the signals applied to the therapy elements in the transducer probe 120” ([0033]), which represents a time delay. Since the claim is written in alternative form, evidence for only one or part of the listed elements is necessary for rejection.

Regarding claim 3, Fraser further teaches the ultrasonic apparatus according to claim 2, wherein the controller is configured to adjust a position of a focal point to which the ultrasound is focused by setting the time delay of each of the plurality of ultrasound output elements in [0033]: “If desired, the signals from the processing unit 150 may also control the delay of the signals applied to the therapy elements in the transducer probe 120 either to scan in elevation or azimuth or to focus the therapeutic ultrasound to a specific depth” (emphasis added). 

With regard to claim 7, the modification of Fraser teaches the ultrasonic apparatus according to claim 1, wherein the ultrasonic apparatus further comprises: a processor to sense the ultrasound for imaging having passed through the low noise amplifier through a sensor and process a sensed ultrasound for imaging into an image signal (bolded text not yet disclosed). Fraser further teaches “a signal processing unit (not shown) that processes the signals from the acquisition unit to perform a variety of functions…and a scan converter (not shown) that converts the signals from the signal processing unit so that they are suitable for use by the display 116” ([0032]). 

	With regard to claim 10, in the modification of Fraser, Fraser further teaches the ultrasonic apparatus according to claim 1, further comprising a storage to store different instructions corresponding to a type of the plurality of circuit boards in [0034]: “The processing unit 150 contains a number of components, including a central processor unit (“CPU”) 154, random access memory (“RAM”) 156, and read only memory (“ROM”) 158, to name a few. As is well-known in the art, the ROM 158 stores a program of instructions that are executed by the CPU 154, as well as initialization data for use by the CPU 154. The RAM 156 provides temporary storage of data and instructions for use by the CPU 154.” Further, as stated previously, specific circuitry (e.g., across different circuit boards) for each of the ultrasound output types and functions would perform different instructions. 
	
Regarding claim 11, the modification of Fraser further teaches a non-transitory computer readable storage medium storing a computer program comprising instructions for controlling the ultrasonic apparatus to implement the plurality of types and functions of the ultrasound according to claim 1 as previously conveyed for claim 1, and in the “program of instructions that are executed by the CPU 154” in [0034]. 
  
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Collins, Alford, and Wodlinger as applied to claim 1, as evidenced by Expansion card (Wikipedia, 30 Nov 2019). 
Regarding claim 12, the modification of Fraser as conveyed for claim 1 above teaches the same elements of the instant claim, but does not explicitly teach wherein the connecting board has a slot to mount at least one of the plurality of circuit boards. 
Collins, however, in teaching the rear connecting edge 71 of the printed circuit boards 70 and the edge connector 72 as depicted in Fig. 4 provides for well known circuit components in the field. Specifically, the pins of the “rear connecting edge 71” on “printed circuit board 70” may engage with the “edge connector 72” represented as a slot, akin to an expansion card and expansion slot: “In computing, the expansion card, expansion board, adapter card or accessory card is a printed circuit board that can be inserted into an electrical connector, or expansion slot, on a computer motherboard, backplane or riser card” (1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fraser such that the printed circuit board 70 of Collins, which is synonyms with an expansion card, is inserted into the edge connector 72 represented by an expansion slot as well-known circuit components in the field of computing for moving “information between the internal hardware of the computer system and peripheral devices” (Expansion card, 2nd paragraph) in order to “add functionality to a computer system via the expansion bus” (Expansion card, 1st paragraph). 

With regard to claim 15, the modification of Fraser teaches the ultrasonic apparatus according to claim 1, but does not explicitly disclose where in the connecting board has a slot to mount more than on of the plurality of circuit boards. However, the evidence and analysis provided for claim 12 above teaches this claimed element. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Collins, Alford, and Wodlinger as applied to parent claim 1, as evidenced by Expansion Card as conveyed for claim 12, and further in view of Quistgaard et al. (US 2005/0154295).
With regard to claim 13, the modification of Fraser teaches the ultrasonic apparatus according to claim 1, but does not disclose that the connecting board has a plurality of slots to simultaneously mount more than one of the plurality of circuit boards. 
Instead, Quistgaard teaches computer control of a therapy device, such as an ultrasound transducer, which shares a technical field with the instant application. Specifically, Quistgaard teaches that “an electronic controller may act as a therapy controller,” wherein “if a computer is used as the electronic controller, it may have the ability to execute either preloaded software that can function as a controller for the medical device, or it may have an expansion slot such as a PCI bus interface that can accept one or more boards that operate as the therapy controller” ([0074]). Thus, the electronic controller may include a plurality of circuit boards for a plurality of functions that are inserted into a PCI bus interface expansion slot for mounting the plurality of circuit boards.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Fraser by modifying the edge connector 72 of Collins with the PCI bus expansions slot interface of Quistgaard, since multi-slot PCI buses are well known in the field of electronic circuitry for enabling a computer system to perform a wider range of functionality.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fraser, Collins, Alford, and Wodlinger as applied to claim 1, and further in view of DIMM.
Regarding claim 14, the modification of Fraser teaches the ultrasonic apparatus according to claim 1, but does not directly disclose wherein the connecting board is configured to transmit and receive signals from two sides using terminals on the two sides of a substrate. However, as cited in applicant’s own specification, “the connecting board 200 is configured to transmit and receive an input/output signal from two sides using terminals on the two sides of a substrate, such as dual in-line memory module (DIMM) board”  ([0042]), which is a well-known element in the field of electronic circuitry. 
DIMM, which teaches information relating to dual in-line memory modules, shares a technical field with the instant application and states that “DIMMs have separate electrical contacts on each side of the module” (2nd paragraph, DIMM), wherein the ‘module’ is interpreted as the substrate. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector 32 of Fraser with a DIMM connector for connecting to DIMM circuits in the system 100 as well-known alternatives in the field in order to increase the data stored on a single module over one-sided circuit boards. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793